     Case 1:19-cv-01435-DAD-SKO Document 9 Filed 05/20/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11

12    THOMAS DOYLE,                                     No. 1:19-cv-01435-NONE-SKO
13                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATION TO DISMISS CASE
14           v.                                         FOR FAILURE TO PROSECUTE AND
                                                        OBEY THE COURT’S ORDERS
15    NOAH MARSHAL, et al.,
                                                        (Doc. No. 8)
16                       Defendants.
17    _____________________________________/
18
           On October 11, 2019, plaintiff, proceeding pro se, filed a complaint against defendants, but
19

20 failed to either pay the filing fee or file a motion to proceed in forma pauperis. (See Doc. No. 1.)

21 On October 18, 2019, the assigned magistrate judge directed plaintiff to either pay the filing fee or

22 request to proceed in forma pauperis within thirty days of the date of service of the order. (Doc.

23
     No. 2.) Plaintiff filed a motion to proceed in forma pauperis on October 29, 2019. (Doc. No. 3.)
24
           The assigned magistrate judge thereafter preliminarily reviewed plaintiff’s complaint.
25
     Because the allegations related mostly to plaintiff’s criminal conviction in state court and may be
26
     more appropriately brought in a petition for habeas corpus, on November 21, 2019, the magistrate
27

28 judge provided plaintiff with the applicable pleading standards and directed Plaintiff to file either
     Case 1:19-cv-01435-DAD-SKO Document 9 Filed 05/20/20 Page 2 of 3

     (1) a first amended complaint under 42 U.S.C. § 1983 clarifying that his claims were in fact brought
 1

 2 under that section; (2) a petition for habeas corpus under 28 U.S.C. § 2254; or (3) a notice of

 3 voluntary dismissal. (Doc. No. 4 at 7.) That order warned plaintiff that failure to comply with the

 4 order would “result in a recommendation to the assigned district judge that this case be dismissed

 5
     for failure to comply with a court order.” (Id. at 8.) Plaintiff failed to comply with the November
 6
     21, 2019 order and has not complied to date.1
 7
           On March 4, 2020, the magistrate judge directed plaintiff to show cause within fourteen days
 8
     why the case should not be dismissed for his failure to comply with the November 21, 2019 order,
 9

10 and warned plaintiff that if he did not respond to the order, a recommendation would issue that the

11 action be dismissed. (Doc. No. 7.) Plaintiff failed to respond to the order to show cause by the

12 deadline and has not filed a response to date.

13
           In accordance with 28 U.S.C. § 636 and Local Rule 302, on April 20, 2020, the assigned
14
     magistrate judge issued findings and recommendations recommending that this action be dismissed
15
     without prejudice2 because plaintiff failed to comply with the order to show cause, failed to comply
16

17 with other court orders, and failed to prosecute the case. (Doc. No. 8.) The findings and

18 recommendations were mailed to plaintiff’s address on the docket and contained notice that any

19 objections were to be filed within fourteen days. (Id.) No objections have been filed.

20

21
     1
22   The Clerk mailed the November 21, 2019 order to plaintiff, but the order was returned as
   undeliverable on December 4, 2019. (See Docket.) On January 8, 2020, plaintiff filed a notice of
23 change of address, and the Clerk updated his address on the docket to “AZ-7224, North Kern State
   Prison (5004), P.O. Box 5004, Delano, CA 93216-9022.” (See Doc. No. 5.) On January 13, 2020,
24
   the Clerk re-served plaintiff with the order at his new address, (see Docket), and the deadline to
25 comply with the order has now passed.
     2
26   The findings and recommendations recommend that the dismissal be without prejudice because
   plaintiff at least complied with the order to either pay the filing fee or file a motion to proceed in
27 forma pauperis, (see Doc. No. 8 at 4 n.3), and only thereafter ceased prosecuting the case. Thus,
   plaintiff may later re-file the case as either a civil case or habeas action, if desired, and if he intends
28
   to diligently prosecute the case.

                                                        2
     Case 1:19-cv-01435-DAD-SKO Document 9 Filed 05/20/20 Page 3 of 3

             Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de novo
 1

 2 review of the case. Having carefully reviewed the entire file, the court finds that the findings and

 3 recommendation are supported by the record and proper analysis.

 4                                                  ORDER
 5
             Accordingly, IT IS HEREBY ORDERED that:
 6
     1.             The findings and recommendation dated April 20, 2020 (Doc. No. 8), are
 7
                    adopted in full;
 8
     2.             Plaintiff’s motion to proceed in forma pauperis, (Doc. No. 3), is denied as moot;
 9

10 3.               This action is dismissed without prejudice due to plaintiff’s failure to prosecute and

11                  to comply with court orders; and
12 4.               The Clerk is directed to close this case.
13

14
     IT IS SO ORDERED.
15
          Dated:   May 19, 2020
16                                                      UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
